IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KENDALE L. WISE,                        : No. 187 MM 2014
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
THE COURT OF COMMON PLEAS OF            :
DAUPHIN COUNTY, PENNSYLVANIA,           :
                                        :
                   Respondent           :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of January, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus, the Application

for an Immediate Hearing, and the Motion to Preserve Photographic Exhibits is

DENIED.